

117 HRES 121 IH: Recognizing that the United States needs a Marshall Plan for Moms in order to revitalize and restore mothers in the workforce.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 121IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Meng (for herself, Mr. Suozzi, Ms. Jackson Lee, Mr. Nadler, Mr. Khanna, Ms. Sewell, Mr. Grijalva, Mr. Lawson of Florida, Mrs. Carolyn B. Maloney of New York, Ms. Lee of California, Ms. Norton, Ms. Speier, Ms. Clark of Massachusetts, Ms. Wasserman Schultz, Ms. Escobar, Mrs. Watson Coleman, Mr. Torres of New York, Ms. Velázquez, Ms. Clarke of New York, Mr. McGovern, Mrs. Beatty, and Mr. Bowman) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committees on Agriculture, Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing that the United States needs a Marshall Plan for Moms in order to revitalize and restore mothers in the workforce.Whereas any relief and long-term recovery from the economic fallout of the COVID–19 pandemic must recognize, rebuild, and return mothers to the workforce;Whereas women, and especially working mothers, are facing the brunt of the economic fallout of the pandemic as a result of existing social barriers and policy failures that have been compounded by enduring racism and gender injustices, such as—(1)the lack of a care infrastructure, including high child care costs and child care deserts;(2)the lack of family-supportive workplaces;(3)the lack of a national paid leave policy; and(4)gender and racial pay inequities;Whereas, at the beginning of 2020, women made up the majority of the workforce for the first time in almost a decade, even as they continued to unjustly face gender and racial wage gaps;Whereas women are overrepresented in low-wage jobs and underrepresented in high-wage jobs, making up two-thirds of minimum-wage earners;Whereas Congress passed the Equal Pay Act in 1963, and the Lilly Ledbetter Fair Pay Act in 2009, but the gender and racial wage gaps still persist in every industry, at every level of employment, regardless of education level or experience;Whereas women’s wages are key to their families’ economic security and survival;Whereas, in 2019, before COVID–19 hit the United States, there were roughly 9,700,000 working mothers with a child under the age of 6;Whereas mothers’ earnings are inextricably linked to the families’ earnings, such that per parents’ labor force participation rates—(1)even 1 percent of mothers leaving the workforce would result in an estimated $8,700,000,000 economic fallout for working families; and(2)even 1 percent of full-time working mothers reducing their work to part-time would mean an estimated $5,000,000,000 less in wages per year;Whereas total reductions in women in the workforce participation can lead to $64,500,000,000 in lost income per year;Whereas even before the pandemic, working mothers faced continued biases and stigmas in the workplace that caregiving responsibilities will negatively impact their work performance, and now these concerns are intensified with increased family demands;Whereas Asian-American and Pacific Islander women, in particular Southeast Asian and Pacific Islander women, get paid as low as $0.50 for every dollar a White man makes, illustrating some of the widest wage gaps among all women and a pay gap that increases for Asian-American women even more with age;Whereas Black women make only $0.63 for every dollar a White man makes, and can lose $946,000 in their lifetimes;Whereas Latina women earn $0.55 for every dollar earned a White man, and may lose over $1,100,000 in wages over the course of a 40-year career;Whereas Native American women are paid $0.60 for every dollar a White man makes and are murdered at 10 times the rate of the national average, even though financial independence and security can increase chances of escaping violence for these women;Whereas women of color play a vital role in the financial stability of their families, and any disruptions to their earnings would be detrimental to the welfare of their families;Whereas American mothers are breadwinners in nearly half of families with children under 18, including 48 percent of White mothers, 43 percent of Asian-American and Pacific Islander mothers, 79 percent of Black mothers, 48 percent of Latina mothers, and 64 percent of Native American mothers, and yet the wage gap for mothers is larger than for women overall, such that mothers with full-time, year-round jobs are paid 70 cents for every dollar paid to fathers;Whereas women of color experience higher poverty rates and higher wage gaps than their White counterparts due to disproportionate representation in minimum wage jobs;Whereas women have suffered the majority of pandemic-related job losses, wherein since February 2020, women have lost over 5,400,000 net jobs and account for 55 percent of overall net job loss since the start of the crisis;Whereas during the pandemic, mothers permanently leaving the workforce or reducing work hours are disrupting their career trajectory and endangering their future Social Security earnings and other potential retirement income;Whereas child nutrition is inextricably and intimately related to mothers in the workforce, such that almost one in four children experienced food insecurity in 2020;Whereas mothers are more than 3 times as likely as fathers to be responsible for most of the housework and caregiving, and are 1.5 times more likely than fathers to be spending an extra 3 or more hours a day on housework and child care, which is equivalent to 20 hours a week, or half a full-time job;Whereas single mothers are more likely than other parents to do all the housework and child care in their household, and are more likely than mothers overall to claim financial insecurity as one of their top concerns;Whereas the pandemic has signaled a financial and emotional calamity for America’s mothers, who are shouldering the majority of child care, domestic work, and remote schooling responsibilities;Whereas throughout the COVID–19 pandemic, women of color work on the frontlines as essential workers and across a variety of industries, such as nursing assistants, home health aides, and child care educators and providers;Whereas millions of Americans are suffering financially due to the COVID–19 pandemic, but women of color are experiencing job loss at higher rates than their White counterparts;Whereas 100 percent of net jobs lost in December 2020 were jobs held by women of color, with women losing 156,000 jobs, and there were over 2,000,000 fewer women in the labor force in December than there were before the pandemic began;Whereas women of color are disproportionately represented in many industries that lack critical benefits like paid sick leave, including food services, hospitality, retail, and social assistance, and are experiencing significant job losses due to the COVID–19 pandemic;Whereas, according to the Bureau of Labor Statistics January 2021 unemployment data, the jobless rate for Black women and Latina women aged 20 and over is over 60 percent higher than their White counterparts;Whereas Asian Americans recorded the highest jobless rates among women in the last 6 months of 2020, even though prepandemic, their average unemployment rate was the lowest, and Asian-American women aged 16 and above were hit hardest, making up 44 percent of unemployed women for at least 6 months;Whereas child care is the lifeline for working mothers, and over three-fourths of mothers with children under age 10 say child care is one of their top 3 challenges during COVID–19;Whereas it is estimated that as many as 4,500,000 child care slots could be permanently lost due to the pandemic, affecting at least 2,250,000 families;Whereas as many as 55,000,000 students were forced into remote learning as a result of abrupt school closures;Whereas many parents are providing remote learning supervision for younger children, and 80 percent of mothers of kids under 12 years of age have said they are the lead parent supervising remote learning;Whereas interruptions by school closures and child care have disproportionately impacted more women than men, forcing women to reduce work hours, take a leave of absence, or permanently leave the workforce;Whereas 95 percent of the child care workforce is comprised of women, and nearly two-thirds of child care workers with children report accessing public support programs and often struggle to afford high-quality child care for their own families;Whereas 60 percent of businesses in the child care industry are minority owned;Whereas essential workers who are single parents face additional challenges and financial burdens regarding their need for affordable child care;Whereas a significant investment in child care is simultaneously job creating and job enabling, creating good jobs and supporting parental employment;Whereas access to paid leave in the pandemic has been linked to a reduction in the spread of COVID–19 by as many as 15,000 new cases per day where people were able to use paid leave, and paid leave has prevented countless evictions, hospitalizations, hungry children, and compounded stressors;Whereas paid leave saves jobs, keeps women and caregivers in the workforce, and is a cost-effective tool for public health and economic recovery;Whereas the unprecedented burdens of child care, work, and remote learning have strained mental and emotional health for mothers;Whereas the stressors on mothers are further multiplied by poverty, race, ethnicity, being a single parent, or having children who have special needs, but lack social support during COVID–19; andWhereas more than three quarters of parents with children ages 8 to 12 say the uncertainty of the school year is causing them stress: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the United States needs a Marshall Plan for Moms in order to revitalize and restore mothers in the workforce;(2)mothers, especially mothers of color, have been pushed to the brink of economic, social, and emotional collapse during the pandemic because of the existing economic and social inequalities women have long faced;(3)any relief and long-term recovery package to address the COVID–19 crisis must recognize and rebuild moms in the workforce, in order to secure meaningful and sustainable economic recovery, by including, at a minimum—(A)a robust paid leave plan, which is essential to securing families’ physical and financial health, including emergency paid leave policies that would create a path toward permanent paid leave solutions, such as reinstating the mandate on emergency paid leave, and ensuring that it includes employers with more than 500 employees, and that it can be used for paid sick, family, and medical leave to help parents with additional caregiving responsibilities, including—(i)when a child or loved one’s school or care center is closed, participating in remote learning when given a choice, or a hybrid learning model;(ii)for people who have or are caring for people with COVID–19 symptoms or are quarantining due to exposure;(iii)for people who themselves are experiencing health issues due to COVID–19; and(iv)for people needing to take time to get the vaccine;(B)rebuilding and stabilizing the child care industry, with a vision toward universal child care and early learning, which are essential to economic recovery and bolstering women in the labor force, including immediate investments to—(i)support and ensure child care programs do not close their doors permanently and can reopen;(ii)provide essential duty pay for child care workers in programs that remain open during the crisis;(iii)safely meet all new regulations; and(iv)fund Head Start and Early Head Start to meet sanitation, personnel costs, and infrastructure needs to deliver programs that safely serve families during the pandemic;(C)major investments in our education systems, which must be made in order to safely reopen schools and campuses, by providing funding to support and protect the safety and health of educators, support staff, students, and families through—(i)equipping students with hotspots and devices to help narrow the digital divide and close the homework gap;(ii)directing funds for personal protective equipment and building upgrades;(iii)putting in place the infrastructure and resources to test, trace, and isolate new cases;(iv)offering mental health resources for students, families, and staff; and(v)supplying other investments for children with disabilities;(D)access to nutritious food as a health and human right, including through—(i)boosting SNAP maximum and minimum benefits;(ii)rescinding all SNAP rule changes that would limit, terminate, or compromise benefits; and(iii)increasing funds for school meals and other nutrition programs to meet an unprecedented demand;(E)child poverty reduction tools that are necessary for families’ economic security and must include recurring child benefits and an expanded and improved child tax credit and earned income tax credit;(F)an expanded unemployment insurance program that must benefit struggling workers, including those experiencing long-term unemployment;(G)raising the Federal minimum wage to $15 per hour or higher for all minimum wage workers; and(H)access to mental health support for mothers, which is essential to maintaining the health of the family; and(4)United States employers and policymakers must prioritize addressing the economic cliff facing mothers and make permanent the aforementioned policies so that mothers are protected against any future economic calamities.